Citation Nr: 9926956	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1970 and also from August 1970 to January 1973.  The 
Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
a skin disorder due to exposure to toxic herbicides.  The 
veteran appealed this decision.

In a Board decision of September 1998, the veteran's claim 
for service connection for a skin disorder due to exposure to 
toxic herbicides was denied.  The Board also determined that 
the veteran had originally filed a claim for direct service 
connection for a skin disorder of the face and back and this 
claim had been denied by the RO in a rating decision August 
1984.  However, the VA had failed to properly notify the 
veteran of this decision, or his appellate rights concerning 
it, and, therefore, his claim for direct service connection 
was still open.  During a personal hearing before the Board 
in April 1998, the veteran's representative contended that if 
service connection was not granted based on exposure to toxic 
herbicides, then service connection should be granted on a 
direct basis under the provisions of 38 U.S.C.A. § 1110 (West 
1991).  This claim was then remanded to the RO for 
adjudication.  The case has now returned for final appellate 
consideration of this issue.


FINDINGS OF FACT

1.  The veteran's current skin disorders were first noted on 
objective examination in May 1983, approximately ten years 
after his separation from active service.

2.  The veteran's current skin disorders have not been shown 
to have continuously been present from the time of his active 
service to the present.

3.  There is no competent medical evidence linking the 
veteran's current skin disorders to his skin complaints 
during his active service.


CONCLUSION OF LAW

The veteran's current skin disorders were not incurred or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107(a), (b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

As noted above, the Board denied the veteran's claim for 
service connection for a skin disorder due to exposure to a 
toxic herbicide in a decision of September 1998.  The 
evidence reviewed in that decision is also pertinent to the 
veteran's claim for direct service connection for a skin 
disorder and is again discussed in the following factual 
background.

A careful review of the veteran's service medical records 
from his first period of service reveals a clinical record, 
dated in August 1968, indicating treatment of tinea 
versicolor.  Another clinical record, dated in February 1970, 
indicated he was treated for a rash on the leg and groin.  He 
was given Tinactin and a surgical soap.  There were no 
follow-up treatments indicated.  On separation examination, 
in April 1970, the veteran had no pertinent complaints and 
all findings regarding the skin were normal.

In April 1970, the veteran submitted a claim seeking service 
connection for fungus of the feet.  A VA outpatient treatment 
record, dated in July 1970, noted that the veteran was 
referred to podiatry for callosities on the feet.  There was 
also a history of the veteran having once been treated for a 
rash of the feet, in May 1970, but it was reported as now 
clear.  By a September 1970 rating decision, service 
connection was granted for calluses of the feet which were 
shown in service, but service connection was denied for a 
fungus condition.  That decision became final when the 
veteran received notification and did not appeal.

Service medical records from the veteran's second period of 
service reveal that on entrance examination in August 1970, 
the veteran had no pertinent complaints regarding the skin 
and all findings were normal.  Service medical records show 
numerous treatments of the veteran's previously service 
connected calluses.  A clinical record dated in May 1972 also 
reveals treatment of fungal dermatitis of the right scrotal 
area.  On separation examination in January 1973, there were 
no pertinent complaints and findings regarding the skin are 
negative.

Upon separation from service, in January 1973, the veteran 
submitted a claim seeking an increased evaluation for his 
service connected calluses.  The veteran did not claim a skin 
disorder at that time.

The veteran underwent a VA examination, in April 1973, which 
noted the calluses on his feet, but was otherwise negative 
regarding his skin. Another VA examination, in March 1978, 
made similar findings, noting calluses but otherwise being 
negative regarding the skin.  The veteran had no pertinent 
complaints of a skin disorder on either examination.  This is 
also the case when the veteran underwent VA hospitalization 
in May 1979 for a bunionectomy.  He was also in a VA hospital 
in July 1979, May 1981, and February 1982, as well as 
receiving VA outpatient treatment from 1979 through 1982, and 
all of these records are entirely negative for any 
complaints, treatment, or diagnosis of any skin disorder.

The veteran's first statement discussing a skin condition, in 
which he reported irritation around his face and back, was 
received in May 1983, more than 10 years after separation 
from service.

VA outpatient treatment records indicated that the veteran 
was treated in March 1984 for depigmenting lesions on the 
face and raised slightly hyperpigmented lesions on the back.  
The initial diagnosis was that of tinea versicolor.  The 
veteran gave a history of having an asymptomatic 
hyperpigmented macule on the face for the past 5 years.  Also 
received was an undated Agent Orange examination, which noted 
depigmented macules on both cheeks and a scaly erythematous 
patch on the upper back and repeated the diagnosis of tinea 
versicolor.

In August 1986, the veteran filed another statement claiming 
that his skin disorder began in service.  He reported that 
from 1984 to 1985 this disorder was treated at the VA 
hospital in East Orange, New Jersey.  The veteran asserted 
that the dermatologists at this facility had told him that 
his skin condition had started during his military service in 
a tropical environment.  

On VA examination in October 1986, the veteran reported a 
skin condition that had afflicted him for 8 to 10 years.  He 
also stated that he had a skin problem during his military 
service.  The examination noted a depigmented area on the 
face and an area of dermatitis on the back, both of which 
were described as spreading.

Received from the veteran in October 1988, was a statement in 
which he first attributed his claimed skin disorder to his 
exposure to herbicides.

VA outpatient treatment records, received in February 1989, 
reveal ongoing treatment of the veteran's claimed skin 
disorder throughout 1988.  A clinical record from October 
1988 indicated a diagnosis of seborrheic dermatitis.  The 
veteran underwent another VA examination in January 1989.  
His skin was described as clear except for hypopigmented 
patches.  The diagnosis was pruritus probably due to xerosis.

The veteran underwent a VA orthopedic examination of his 
foot, in March 1991, but that examination made no findings 
regarding his skin.  Other private medical records were also 
submitted into evidence, which pertained solely to the 
veteran's service connected foot disorder and were entirely 
negative for evidence of a skin disorder.

As noted in the introduction, in April 1998, the veteran and 
his spouse, accompanied by his representative, appeared and 
presented testimony at a hearing before the undersigned 
Member of the Board.  The veteran testified that he did two 
tours of duty in Vietnam and he was sprayed with Agent Orange 
during his service.  He indicated he believed this caused his 
skin problem.  (See Transcript, pp. 4-5).  The veteran 
indicated he remembered developing a skin condition while in 
Vietnam, during his first period of service, and being given 
a medicated soap for treatment.  (See Transcript, p. 5).  The 
veteran indicated that it was about 2 years after his final 
service discharge that he sought treatment from the VA for 
his skin.  (See Transcript, p. 8).  The veteran indicated a 
doctor had told him his condition was psoriasis and he stated 
that no one had actually mentioned chloracne to him.  (See 
Transcript, p. 11).  The veteran also testified that 
initially he did not receive a diagnosis of a skin condition.  
He stated it was not until 1985 or 1986 while being treated 
at the East Orange VA Medical Center that he was first 
diagnosed with the skin disorder psoriasis.  (See Transcript, 
pp. 14-15).  When asked if any doctors had linked his 
disorder to Agent Orange, the veteran replied that none had 
and, in fact, had never even asked if he had served in 
Vietnam.  (See Transcript, p. 15).  The veteran's spouse 
testified that she had been married to him for 19 years and 
he had his skin condition as long as she knew him.  (See 
Transcript, p. 12).  She indicated she first met the veteran 
in 1977.  (See Transcript, p. 17).  The veteran also 
testified that he had received follow-up treatment for his 
skin disorder and reported that no doctor had related this 
disorder to his military service or exposure to toxic 
herbicides.  (See Transcript, p. 17).

Received from the veteran in May 1998, were several 
photographs of his skin.  Also received was a copy of a 
private medical record from the office of Y. Knight, M.D., 
dermatology clinic.  These records indicated treatment of the 
veteran throughout 1983 and a diagnostic impression of 
seborrheic dermatitis.

The Board remanded the issue of direct service connection for 
a skin disorder in September 1998.  In the remand 
instructions, the RO was requested to adjudicate this issue, 
issue a statement of the case (SOC) to the veteran and his 
representative, and inform them of his appellate rights.

In October 1998, the veteran was afforded a VA skin 
examination.  The examiner was asked to review the claims 
file with reference to the veteran's claimed skin disorder 
and determine whether it was as likely as not that any 
current skin disorder had its origin in military service.  
The examiner's attention was called to the fungal dermatitis 
reported to have been treated in the service medical records.  
The veteran's medical history was noted to include fungal 
infections of the feet and groin that started during his 
service in Vietnam.  The veteran complained of pruritus in 
his feet and groin.  The diagnoses were onychomycosis of the 
toenails, tinea pedis, and chronic lichen simplex on his 
right medial ankle.  Examination had revealed his groin area 
to be clear.  It was noted by the examiner that the only 
mention found in the veteran's service medical records of a 
skin disease was a reference to scrotal fungal dermatitis in 
May 1972 with no mention of tinea pedis, onychomycosis, or 
lichen simplex, although the examiner noted that this did not 
rule out service origin.

The veteran filed claims for service connection for various 
orthopedic disorders in November 1998.  Attached to this 
claim were two letters from his treating physicians that 
discussed his orthopedic problems.  The physicians made no 
mention of treatment of a skin disorder.

A SOC was issued to the veteran in December 1998 that 
informed him that his claim for direct service connection for 
a skin disorder had been denied.  He was also informed of the 
need to submit a substantive appeal (VA Form 9) in order to 
perfect an appeal to the Board.

In January 1999, the veteran was given a VA orthopedic 
examination in connection with claims not currently before 
the Board.  The examination revealed three areas of partially 
healed ulceration on the plantar surface of the right foot.  
The diagnoses included history of insulin-dependent diabetes 
mellitus with recent ulcer formation on the right foot.

A substantive appeal (VA Form 9) was received from the 
veteran in late January 1999.  He related that his physicians 
had opined that his current skin condition was due to his 
exposure to a tropical environment in Vietnam.

The veteran's VA medical records dated from February 1998 to 
January 1999 were associated with his claims file in February 
1999.  This evidence contained an outpatient record of 
February 1998 that assessed the veteran with chronic 
dermatitis, seborrheic dermatitis, and xerosis.  An 
examination had revealed hyperpigmented patches and scaling 
on his forehead, cheeks, chest, and back.  There were also 
lichenified patches on the veteran's chest and anterior legs.  
The veteran was again treated for these problems in August 
1998.  There was no opinion noted in these outpatient records 
that the veteran's current skin problems were the result of 
his military service.

In March 1999, a supplemental statement of the case (SSOC) 
was issued to the veteran that again denied his claim for 
direct service connection for a skin disorder.  


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

Initially, the Board finds that the veteran's claim for 
service connection for a skin disorder is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
the current case, the veteran has presented lay and medical 
evidence that he currently has a skin disorder and that this 
disorder was present during his military service.  The 
evidence reflects that he was treated for a skin disorder 
during service and currently.  In conjunction with his 
assertions that this condition has been present since 
service, the Board finds that he has presented a claim which 
is plausible.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The service medical records indicate treatment for skin 
disorders.  However, these periodic symptoms appear not be 
chronic in nature as the veteran's two separation 
examinations indicate he made no complaint of a chronic skin 
disorder at either time and both examiners found his skin to 
be normal.  There is no record of treatment for the veteran's 
skin disorder from the time of his second separation from the 
military until May 1983.

In recent years, the medical evidence has reported that the 
veteran suffers with dermatitis, seborrheic dermatitis, 
xerosis, tinea pedis, and chronic lichen complex.  During his 
military service, the veteran was treated for tinea 
versicolor and what appear to be fungal rashes on his feet 
and groin.  As noted above, there is a 10 year gap between 
these complaints in the military and his first post-service 
treatment for skin complaints in May 1983.  Indeed, there is 
no objective medical evidence that actually links any current 
disorder to service.  When examined by the VA in October 
1998, the examiner was asked whether it was as likely as not 
that any current skin disorder had its origin in military 
service.  The examiner diagnosed onychomycosis on the 
toenails, tinea pedis, and lichen simplex, and related that 
the only notation in the service medical records was for 
scrotal fungal dermatitis.  He found no mention of the 
currently diagnosed skin disorders in service, but went on to 
note that this did not rule it out.  The Board finds that 
this merely states a possibility of a service origin and is 
not the equivalent of finding it to be as likely as not due 
to military service.  As such it is too equivocal to rise to 
the level of competent medical evidence of a nexus between 
the veteran's current disorders and his complaints in the 
military.  See Obert v. Brown, 5 Vet. App. 30 (1993).  In 
fact, this opinion does just the opposite by specifically 
finding no connection between the veteran's documented 
treatment in the military and his current skin disorders.  

The veteran has also claimed that his physicians had linked 
his current skin disorder to his service in a tropical 
environment in the military.  This assertion was first noted 
in his claim received in August 1986 when he related it to 
treatment he received at the East Orange, New Jersey, VA 
Medical Center.  However, during his personal hearing, while 
under oath, the veteran testified that no doctor had related 
his current skin disorders to his military service.  In 
addition a review of the claims file fails to reveal such an 
opinion in the medical evidence.

The veteran himself has claimed that he has experienced skin 
problems from the time of his military service to the 
present.  A review of the evidence of record does not support 
such a contention.  On both separation examinations of April 
1970 and January 1973, the veteran made no complaints about 
his skin and the examiner found it to be normal.  It was 
approximately 10 years from the veteran's last separation 
from the military until he sought post-service treatment for 
his skin complaints.  On the outpatient examination of March 
1984, the veteran indicated that his current skin problems 
had started five years before.  In a subsequent examination 
of October 1986, the veteran related that his current skin 
symptoms had started 10 years before and that he had 
experienced skin problems during his military service.  His 
spouse testified in April 1998 that the veteran had had skin 
disorders ever since she had known him, but acknowledged that 
she had only known the veteran in 1977.  The Board finds that 
the veteran's lay testimony is not corroborated and that the 
competent medical evidence does not support a finding that 
his current skin disorders had their onset during military 
service.  The veteran himself has claimed a nexus between his 
current skin disorders and his military service.  However, as 
a lay person, he is not competent to render such a medical 
opinion.  See Zang v. Brown, 8 Vet. App. 246 (1995).

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence is against the veteran's claim 
for his current skin disorders.  Therefore, his claim is 
denied.


ORDER

Service connection for a skin disability is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

